DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 03/21/22 and a Terminal Disclaimer filed on 05/03/22. Claims 1, 5, 7, 9, 16-18, 20, and 22 have been amended and no claims have been added or cancelled. Claims 1-22 are pending, claims 5-6, 17-18 and 21-22 were withdrawn, and claims 1-4, 7-16 and 19-20 were under examination on the merits. 
Terminal Disclaimer
The terminal disclaimer filed on 05/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10736842 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heike Radeke on 05/03/22.
The application has been amended as follows: 
In claim 1, line 20, the term “60%” is deleted and replaced with -50%-.
Claim 21 is cancelled. 
Withdrawn claims 5-6, 17-18 and 22 are rejoined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonable suggest a pharmaceutical oil-in-water nano-emulsion composition comprising the recited components in the recited concertation ranges, or a process of preparing the said nano-emulsion composition. 
The filed terminal disclaimer has obviated the rejection of claims under obviousness type double patenting. 

Claims 1-20 and 22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616